DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 4, and 10-11 are objected to because of the following informalities:
Claim 1 Lns.6-7 and Claim 4 Lns.12-13: each instance of the clause “the passing refrigerant” should be amended to recite “the refrigerant” so that the claim nomenclature is consistent.
Claims 10 and 11: each and every instance of the clause “the vehicle” should be amended to recite “the eco-friendly vehicle” so that the claim nomenclature is consistent with that of independent claim 4.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace (US 20190039434).
Regarding claim 1, Wallace discloses (Fig.2):
A multi-path cooling system, comprising: a first cooling path (125) in which a refrigerant ([0023]: the coolant flowing in 125 and 127 define the "refrigerant") is circulated by a first pump (132); a second cooling path (127) in which the refrigerant is circulated by a second pump (144); a reservoir tank (138 and 148) through which the refrigerant circulating through the first cooling path (125) enters or exits (Fig.2: the coolant in 125 exits from the reservoir tank 138); and an air separator (136 and 146) disposed on the second cooling path (127) to separate air from the passing refrigerant when the refrigerant circulating through the second cooling path (127) passes ([0025]: 146 is explicitly called an air separator, and thus it will separate the air from the coolant flowing in the second cooling path 127), wherein the reservoir tank (138 and 148) and the air separator (136 and 146) communicate with each other (Fig.2: the reservoir tank 138 communicates with its respective air separator 136, and the reservoir tank 148 communicates with its respective air separator 146).
Regarding claim 4, Wallace discloses (Fig.2):
See next page→
A cooling system for an eco-friendly vehicle (See Abstract and [0013]) applying a multi-path cooling system, comprising: a first cooling path (125) in which a refrigerant ([0023]: the coolant flowing in 125 and 127 define the "refrigerant") is circulated by a first pump (132); an electronic component for power (116 and/or 118) disposed on the first cooling path (125) and cooled by the refrigerant circulated by the first pump (132); a second cooling path (127) in which the refrigerant is circulated by a second pump (144); a battery (114) ([0020]) disposed on the second cooling path (127), cooled by the refrigerant circulated by the second pump (144), and configured to store energy supplied to the electronic component for power (116 and/or 118) ([0020] and [0022]: the battery stores energy and supplies power to the component 118); a reservoir tank (138 and 148) through which the refrigerant circulating through the first cooling path (125) enters or exits (Fig.2: the coolant in 125 exits from the reservoir tank 138); and an air separator (136 and/or 146) disposed on the second cooling path (127) to separate air from the passing refrigerant when the refrigerant circulating through the second cooling path (127) passes ([0025]: 146 is explicitly called an air separator, and thus it will separate the air from the coolant flowing in the second cooling path 127), wherein the reservoir tank (138 and 148) and the air separator (136 and 146) communicate with each other (Fig.2: the reservoir tank 138 communicates with its respective air separator 136, and the reservoir tank 148 communicates with its respective air separator 146).
Regarding claims 3 and 6, Wallace further discloses:
Wherein the air separator (136 and 146) is disposed under a lower end (Fig.2: the air separator 136 is on a lower end of reservoir 138 and/or the air separator 146 is on a lower end of the reservoir 148) of the reservoir tank (138 and 148).
See next page→
Regarding claim 7, Wallace further discloses:
A radiator (130) disposed on the first cooling path (125) to cool ([0027]) the refrigerant ([0023]: the coolant flowing in 125 and 127 define the "refrigerant") circulated by the first pump (132).
Regarding claim 8, Wallace further discloses:
A chiller (142) ([0028]) disposed on the second cooling path (127) to cool ([0028]) the refrigerant ([0023]: the coolant flowing in 125 and 127 define the "refrigerant") circulated by the second pump (144).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 20190039434) in view of King (US 20180086224).
Regarding claim 9, Wallace further discloses:
An on-board charger (120) configured to convert power supplied from an external device ([0022]: the vehicle charging station is the “external device” and will convert power from AC to DC that will generate power for the battery 114) to generate power for charging the battery (114).
See next page→
However, Wallace does not disclose:
An on-board charger disposed on the second cooling path, cooled by the refrigerant circulated by the second pump.
King however teaches (Fig.1):
An on-board charger (124) disposed on the second cooling path (the coolant path from 166, 124/124’, 118, 162, and 160 defines the second cooling path), cooled by the refrigerant (Fig.1 and [0037]: the coolant that flows through the second pump 166) circulated by the second pump (166).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of King to modify the device of Wallace such that the on-board charger is disposed on the second cooling path so that it cooled by the refrigerant circulated by the second pump, as claimed, in order to shorten the distance between the on-board charger and the battery, and thus providing an easier means of coupling the on-board charger with the battery while also maintaining efficient cooling means for the on-board charger and battery.
Furthermore, modifying the device of Wallace such that the on-board charger is in a desired location, including as claimed (i.e., in the second cooling path so that it is cooling by the refrigerant circulated by the second pump), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of claimed invention would do in order to achieve the improved coupling as discussed above, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
See next page→
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 20190039434) in view of Ajisaka (US 20190152287).
Regarding claim 10, Wallace does not disclose:
Wherein the electronic component for power, the reservoir tank, and the air separator are installed within an engine room of the vehicle, and the battery is installed outside a lower portion of the vehicle.
Ajisaka however teaches (Figs.1-3):
Wherein the electronic component for power (24 and/or 26) and the reservoir tank (62) are installed within an engine room (See Figure Below) of the vehicle (10), and the battery (17) is installed outside (Fig.1: the battery 17 is provided outside of the floor 15 of the vehicle 10) a lower portion (15) of the vehicle (10).

See next page→

    PNG
    media_image1.png
    526
    859
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ajisaka to modify the device of Wallace such that the electronic component for power, the reservoir tank, and the air separator are installed within an engine room of the vehicle, and to have the battery be installed outside a lower portion of the vehicle, as claimed, in order to provide an arrangement that will provide an efficient means of regulating the temperature of the electronic component for power and the battery as taught by Ajisaka ([0005] and [0009]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 20190039434) and King (US 20180086224) as applied to claim 9 above, and further in view of Ajisaka (US 20190152287) and Nishio (JP 6507568).
Regarding claim 11, modified Wallace does not explicitly teach:
See next page→
Wherein the electronic component for power, the reservoir tank, and the air separator are installed within an engine room of the vehicle, the battery is installed outside a lower portion of the vehicle, and the on-board charger is installed behind a second row seat of the vehicle.
Ajisaka however teaches (Figs.1-3):
Wherein the electronic component for power (24 and/or 26) and the reservoir tank (62) are installed within an engine room (See Figure of Claim 10) of the vehicle (10), and the battery (17) is installed outside (Fig.1: the battery 17 is provided outside of the floor 15 of the vehicle 10) a lower portion (15) of the vehicle (10).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ajisaka to further modify the device of modified Wallace such that the electronic component for power, the reservoir tank, and the air separator are installed within an engine room of the vehicle, and to have the battery be installed outside a lower portion of the vehicle, as claimed, in order to provide an arrangement that will provide an efficient means of regulating the temperature of the electronic component for power and the battery as taught by Ajisaka ([0005] and [0009]).
However the above combination would still fail to teach:
The on-board charger is installed behind a second row seat of the vehicle.
Nishio however teaches (Fig.1):
The on-board charger (18) is installed behind a second row seat (Fig.1: the on-board charger 18 is arranged at the trunk area of the vehicle 10, and will thus be behind a second row seat of the vehicle 10) of the vehicle (10).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Nishio to further modify the device of modified Wallace such that the on-board charger is installed behind a second row seat of the vehicle, as claimed, in order to provide the on-board charger in a location that makes it convenient for the external charging device (Nishio: Pg.2, Par.12, Lns.2-3) to connect to.

Allowable Subject Matter

Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the obviation of the objections noted above.

The following is a statement of reasons for the indication of allowable subject matter: the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1 and 2, and as recited in the combined subject matter of claims 4 and 5, and at least in part, because claims 2 and 5 recite the limitations: “wherein the air separator includes on an upper end thereof an air outlet to discharge the separated air, and the air outlet and a lower portion of the reservoir tank storing the refrigerant therein communicate with each other”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 2 and 5, are believed to render the combined subject matter of claims 1 and 2, and the combined subject matter of claim 4 and 5, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination subject to the obviation of the objections noted above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10486526: as being drawn to an eco-friendly vehicle that has multiple rows of seats and a battery that is provided at the bottom of the vehicle.
US 20200189417: teaches an on-board charging apparatus that is in a second cooling path.
US 20200166116: teaches an on-board charging apparatus that is in a second cooling path.
US 20200109657: a vehicle cooling system that has two cooling paths.
US 20140305153: a vehicle that has multiple rows of seats.
US 7395787: an air separator that has an outlet at the top of the air separator.
US 5490572: a vehicle cooling system for an electric vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
See next page→
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835